FILED
                                                                                         f    a
                                                                                             t?      OF APPEALS
                                                                                                              LS
                                                                                                  DIVISION II
                                                                                                         N

                                                                                         WASHINGam
       IN THE COURT OF APPEALS OF THE STATE OF                                                    TON
                                                                                        STATE OF WASHINGTON
                                                        DIVISION II
                                                                                        BY
                                                                                                   01UTY
In re the Marriage of:                                                             No. 44263 -9 -I


JOHN ERIC NELSON,

                                           Appellant,


           v.



CONNIE LOUISE ACKER,                                                         UNPUBLISHED OPINION


                                               Respondent.


           HUNT, J. —               John Eric Nelson appeals the trial court' s modified child support order


requiring him to pay postsecondary educational support for his son and daughter. He argues that

the trial       court (   1)   erred in ordering him to pay retroactive postsecondary educational support

when the children failed to comply with the RCW 26. 19. 090 conditions ( which, he argues,

required that he be given documentation of proof of enrollment, class registration, and grades);


 2)    incorrectly computed his October 2009 through November 2012 income for support

purposes; and ( 3) failed to hold his former wife, Connie Louise Acker, in contempt of court for

noncompliance with a subpoena                     duces tecum. 1   Nelson further claims that the Washington State

Division of Child Support ( DCS) erred when it placed a lien on his property and filed a " Notice
                                           2
of    Report to Credit Bureaus "               while this case was pending on appeal. We affirm.




1 Nelson also asserts that he is entitled reimbursement of his postsecondary support payments for
his daughter and should be allowed to remove her from his health insurance plan after she legally
emancipated herself from him.

2
    Br.   of   Appellant       at   17.
No. 44263 -9 -II



                                                        FACTS


        On December 8,              1997, John Eric Nelson and Connie Louise Acker dissolved their


marriage, and the trial court entered an order of support for their daughter, born February 11,

1991,   and   their   son,   born March 8, 1994.       This child support order contained a postsecondary

education provision . allowing a request for postsecondary education support before a child

reached the age of majority or graduated from high school,

        3. 12      TERMINATION OF SUPPORT
        Support shall be paid:
         U] ntil the child(ren) reach( es) the age of 18 or as long as the child(ren) remain(s)
        enrolled in high school, whichever occurs last, except as otherwise provided
        below in Paragraph 3. 13.


         3. 13     POST SECONDARY EDUCATIONAL SUPPORT
        The right to petition for post secondary support is reserved, provided that the right
         is exercised before support terminates as set forth in paragraph 3. 12.

Sealed Clerk' s Papers ( CP) at 8.


         On March 7, 2012, Acker           petitioned    for   modification of child support.   Acker asked the


trial court to extend Nelson' s support obligation beyond their son' s eighteenth birthday and to

order Nelson to pay post secondary educational support for him. Acker asserted:

         The child is still in high school and there is a need to extend support beyond the
         child' s 18th birthday.
          And] the child is in fact dependent and is relying upon the parents for the
         reasonable necessities of life.
          He] is planning on attending college or a trade school and needs support while
         attending.


CP at 14.


         On April 19, Nelson filed an Amendment to Washington State Child Support Schedule

Worksheet and Financial Declaration in response to petition for modification of child support.

He   asked    the trial   court   to modify the   order of child support   by
No. 44263 -9 -II



          g] ranting new child support calculations from Worksheet dated April 2, 2012 due
         to recent budget cuts with Petitioner' s employer ( United States Post Office) that
         resulted in reduction of weekly hours from 18 hours per week to 15 hours per
         week as a part-time flex clerk.


CP at 17.


         On August 3, the trial               court    held    a child support modification               hearing.      Nelson argued


that   he should    not     have to pay postsecondary                   educational          support   because ( 1)     postsecondary


educational    support          is    not   mandatory; ( 2)          requiring him to pay postsecondary educational

support would cause him a financial hardship because his employer, the United States Postal

Service ( USPS),          guaranteed         him only 15         work       hours      per   week;     and (   3)   the trial court had


miscalculated his income in 2009.


         Acker disagreed with Nelson' s contention that an order requiring him to pay

postsecondary educational support would cause him a financial hardship as a result of his limited

hours at USPS:


         I   want   to    stress      to the Court that he'           s—    he says he' s only guaranteed so many
         hours, but the          record shows ...      that he' s making more than his guaranteed 15
         hours, 18 hours.             He' s going out; he' s searching for extra hours at the post office,
         and he' s making more than he' s saying.

Report of Proceedings (RP) at 6. The trial court reviewed evidence of Nelson' s wages at USPS,

which    revealed        that   Nelson had        made $       55, 440. 46 in          gross   wages     in 2011.       The trial court


determined that Nelson had the                  means    to    contribute       to his   son' s college education.          In response


to Nelson' s claim that the trial court allegedly erred in calculating his income in 2009, the trial

court   informed Nelson that he had " slept                   on [   his]   rights."    RP at 13.


         The trial       court       found Nelson' s     arguments unpersuasive.                 The trial court determined that


postsecondary       educational             support,   although        not    mandatory,        was     warranted.       In making its
No. 44263 -9 -II


determination, the trial       court   considered       the      following     factors:      The son' s desire to attend


college, enrollment at Montana State University, tuition and room and board costs, and work

study. The trial court also considered the education levels of Nelson, Acker, and their daughter.


Specifically, the trial court considered evidence that both Nelson and Acker had attended

college, Nelson held a degree in criminal justice, and their daughter, a senior in college, was


 going to be     a successful graduate of college."           RP at 22.


           The trial court ( 1) orally ordered Nelson to pay postsecondary educational support for his

son and (2) provided Acker with the following instructions:

                   You' re going to have to recalculate the child support with another work
           sheet, which will   be the final   work sheet.             Once you recalculate all of that, run it
           by Mr. Nelson and see if he' ll just agree that it' s what I said from the bench
           today. Then you don' t have to bring it back into court. If he' ll sign off, then you
           cannot have to bring it in for presentment.

                   On the   other   hand, if Mr. Nelson              refuses   to   sign   the   order —we need an

           order and work sheets —     then you' ll need to bring it back in for presentment.

RP   at   33.   On November 2, 2012, the trial court entered a written Order on Modification


of Child Support, which required Nelson to contribute to his son' s postsecondary

education. Nelson appeals.


                                                      ANALYSIS


                                  I. FAILURE To FOLLOW APPELLATE RULES


                                       A. Inadequate Citation to Record


           At the outset, we note that throughout his brief of appellant, Nelson fails to provide


record cites as required     by   RAP 10. 3(   a)(   5), ( 6):       He provides no page numbers to identify which

pages of the clerk' s papers or report of proceedings support his factual assertions; and most of


the documents to which he refers are documents outside the record before us on appeal. Nelson



                                                                 4
No. 44263 -9 -II



also makes several arguments in his brief that involve facts outside of the record before us on

appeal; in fact, most of the documents appended to Nelson' s brief of appellant are not part of the

appellate record      in    violation of          RAP 10. 3(      a)(   8) (   an appendix to a brief may not include materials

not     contained    in the        record     on   review without permission                  from the   appellate   court);   City of

Moses Lake v. Grant County Boundary Review Bd., 104 Wn..App. 388, 391, 15 P. 3d 716 ( 2001).

Nelson also frequently refers to exhibits in his brief' s 148 —
                                                              page appendix to support his legal and

factual claims instead of providing the required specific cite to a statute, court case, or record

page.     RAP 10. 3(      a)(   5), ( 6).


           A party seeking appellate review has the burden of providing us with all evidence in the

record relevant       to the issue before             us.    RAP 9. 2( b); Starczewski            v.   Unigard Ins.   Grp.,    61 Wn.


App.     267, 276, 810 P. 2d 58 ( 1991).                     Without the trial record, .we cannot review challenged


evidence     in the    context of           the   rest of   the    evidence presented.          Allemeier   v.   Univ. of Wash., 42


Wn.     App.     465, 473, 712 P. 2d 306 ( 1985).                      An insufficient record on appeal generally precludes

our review of       the   alleged errors.          Bulzomi        v:   Dep 't of Labor    &   Indus., 72 Wn. App. 522, 525, 864

P. 2d 996 ( 1994).


           Such is the case here: Without providing citations to the record, Nelson contends that the

trial    court    abused        its discretion in ( 1)             ordering him to pay his daughter' s postsecondary

educational support and to provide her with medical coverage after she legally emancipated

herself from him; ( 2)              failing to suspend postsecondary educational support when his son and

daughter failed to comply with the conditions of RCW 26. 19. 090; and ( 3) failing " to enforce the

duty and impose the breach of the duty to the respondent in contempt of court after Connie




                                                                               5
No. 44263 -9 -II



Acker stated she did not have the documentation that she was required to bring to the November

2012 hearing per the subpoena duces tecum. "3 Br. of Appellant at 3.


3 The record before us reflects that at the modification hearing, the trial court made no
determination regarding ( 1)                    the   daughter'      s    alleged      legal   emancipation, (         2)   the   son or the
daughter' s compliance with RCW 26. 19. 090, or ( 3) Acker' s compliance with a subpoena duces
tecum.      Nelson fails to              provide      citations     to the       record    for these findings.
                                                                                                             Accordingly, we
decline to    review     his      arguments.          RAP 10. 3(     a)(   5), ( 6);     Cowiche Canyon Conservancy v. Bosley,
118 Wn.2d 801, 809, 828 P.2d 549 ( 1992).                                 To support his first argument, Nelson references
exhibits from the appendix to his brief of appellant. As we have previously noted, these exhibits
are   not part   of    the     record      on appeal;        thus   he     cites   them in     violation of          RAP 10. 3(   a)(   8).   We

further note, however, that the exhibits show only that the daughter legally changed her name,
not that she legally emancipated herself from Nelson.
           Without citation to the record, Nelson contends that the trial court abused its discretion in
ordering him to pay retroactive postsecondary education support for his son and daughter based
on " speculation" that his son and daughter would attend college. Nelson also asserts that ( 1) he
was entitled     to   receive certain           documentation            under     RCW 26. 19. 090; ( 2) Acker failed to provide
him with this documentation for his daughter from February 17, 2009, to September 2010, and
for his    son   from March 7, 2012 to October 12, 2012;                                   and (   3)   it   was "   a violation of RCW
26. 19. 090   and      the    noncustodial            parental     rights"       when "    the court ordered [ him] to retro pay
postsecondary education support during these time periods" without first determining " that the
children were         indeed attending           college."        Br. of Appellant at 15. Nelson provides no meaningful
argument,     citation        to the       record,     or   authority to         support    his    claim.      Accordingly, we do not
further    address     this    argument.         RAP        10. 3( a)( 5), ( 6); Cowiche Canyon Conservancy, 118 Wn.2d
at 809.
           In contrast, the record shows that the trial court ordered the son' s postsecondary
educational support payments                     to begin     July       2012.     In making this determination, the trial court
properly considered his enrollment at Montana State University and the date Acker filed her
petition for modification. Further, at the modification hearing, Nelson conceded that his son was
enrolled at Montana State University:
        THE COURT: Did you want to make an argument concerning your younger
            child]    even        being    in   college?     I kind of read between the lines that you wanted
           more proof.

           MR. NELSON: Well, there'                     s—    I   mean, [   Acker] has the enrollment, Your Honor.
RP at 18 -19.
           Without citing authority or supporting legal analysis, Nelson asserts that, based on RCW
26. 19. 090, " the court cannot adequately consider the factors of this RCW if the noncustodial
parent is not given proper documentation of: Proof of enrollment, class registration, and grades."
Br.   of   Appellant         at    14.     Nelson again argues that Acker failed to provide him with certain
documentation for his daughter from February 17, 2009 to September 2010, and for his son from
March 7, 2012 to October 12, 2012.                            Nelson fails to provide citations to the record for these
findings     and      offers      no     legal authority to         support        his    argument.          Accordingly, we decline to


                                                                           6
No. 44263 -9 -II




review     his    argument.        RAP 10. 3(      a)(   5), ( 6);   Cowiche Canyon Conservancy, 118 Wn.2d at 809.
 But even if we were to review this contention, his argument would fail. RCW 26. 19. 090( 2) sets
forth a non -
            exhaustive list of factors a trial court may consider in ordering postsecondary
educational  support.  The statute does not state that the adequacy of the trial court' s
consideration          of   the   factors    under       RCW 26. 19. 090( 2) depends on whether the noncustodial
parent received " proof of enrollment, class registration, and grades,"                                    Br. of Appellant at 14, and
we can find no authority to support such a proposition.)
           To the      extent     that Nelson' s      argument refers            to RCW 26. 19. 090( 4), we decline to review
this issue. RCW 26. 19. 090( 4) states:
         The child shall also make available all academic records and grades to both
          parents       as    a   condition      of   receiving postsecondary educational                        support.    Each
           parent shall have full and equal access to the postsecondary educational records as
           provided in RCW 26. 09. 225.
RCW 26. 09. 090( 4).              The record before us on appeal does not show that the trial court made a
determination as to whether the son or daughter made their academic records or grades available
to Nelson. The record does reveal, however, that the modification hearing occurred on August 3,
2012, and at this hearing the trial court reviewed evidence that the son was enrolled to begin his
freshman        year at      Montana State        University. At the time of the modification hearing, the son' s
freshman year academic records and grades would not have been available for review.
           Nelson       contends          that   from October 2009 through November 2012, the trial court
incorrectly       calculated        his income for            child   support         purposes.        Nelson contends that under
                      B. 1794, 60th
Engrossed Substitute H.                                     Leg., Reg.         Sess. ( Wash. 2009), the trial court should not
have     considered         his income from his              second       job. (
                                                     We note that during the August 3, 2012
modification hearing, the trial court addressed Nelson' s contention that the bill precluded the
trial   court    from considering his, income from his                         second     job. The trial court asked Nelson if he
had read the bill carefully and reminded him that the statute ( RCW 26. 19. 071) had a " minimum
hourly     weekly       requirement."            RP   at   7.)     The appellate record does not contain any report of
proceedings        from       a   2009     modification          hearing. Nelson provides no citation to the record to
support     his   claim.Accordingly, we do not further address this                                 argument.         RAP 10. 3(   a)(   5), ( 6);
Cowiche         Canyon Conservancy, 118 Wn.2d at 809. ( Again, the                                  record shows        the contrary:          The

trial court directly addressed Nelson' s contention at the August 3, 2012 modification hearing.
The trial       court   informed Nelson that he had "                     slept on [      his]   rights"   by not bringing the court' s
alleged miscalculation             in 2009 before the    by       court                               RP
                                                                                a motion of reconsideration or on appeal.

at   14 - 15.    Further, the trial court ruled that Nelson' s gross monthly income would not include his
income from his second job at A & Market because it appeared to the court " to be speculative
                                 J
and part time. And the preponderance of [Nelson' s] income is based on his career right now,
which     is    with   the USPS."         RP at 35.)
           Nelson further contends that the trial court violated H.B. 1794 in not removing his " extra
hours     and annual         leave   at    the USPS"        from his income               calculation.     Br.   of   Appellant    at    16.   He
argues that "[ i] f the judge ordered A & Market to be removed from the income calculations, he
                                         J
should have also ordered the extra hours outside of Cascade Locks and his annual leave to also
be      removed        from the income            calculations."               Br.   of    Appellant . at    16.       Nelson' s argument



                                                                           7
No. 44263 -9 -II



                                                      B. Unsupported Argument


               In addition, the facts section of Nelson' s brief includes argument in violation of RAP


10. 3(   a)(   5), which       requires    that the   statement of      the case   be "[ a] fair statement of the facts and


procedure            relevant     to the issues       presented   for    review,    without      argument."            RAP 10. 3( a)( 5)


 emphasis              added).      Pro se litigants are expected to comply with the Rules of Appellate

Procedure. State Farm Mut. Auto Ins. Co. v. Avery, 114 Wn. App. 299, 310, 57 P. 3d 300 ( 2002).

And Nelson' s brief falls well below the standards envisioned by RAP 10. 3.

misconstrues the trial court' s reasoning for excluding his income from his second job at A &J
Market.
               H.B. 1794 was codified as RCW 26. 19. 071, which states in relevant part:
               4)       Income      sources     excluded    from    gross    monthly income.                   The following
               income and resources shall be disclosed but shall not be included in gross income:


               i)   Overtime or income from second jobs beyond forty hours per week averaged
               over a twelve -  month period worked to provide for a current family' s needs, to
               retire past relationship debts, or to retire child support debt, when the court finds
               the income will cease when the party has paid off his or her debts.
RCW 26. 19. 071( 4)( i) (emphasis                 added).

               Under RCW 26. 19. 071, income from a second job beyondforty hours per week shall be
excluded            from   gross     income.      RCW 26. 19. 071( 4)( i).          At the August 3, 2012 modification
hearing, the trial court reminded Nelson of this minimum hourly weekly requirement.
Nonetheless, the trial court ruled that Nelson' s gross monthly income should not include his
income from his second job at A &J Market because it appeared to the court " to be speculative
and part time. And the preponderance of his income is based on his career right now, which is

with     the    USPS."         RP   at   35.   Contrary to Nelson' s assertion, the trial court did not rely on RCW
26. 19. 071( 4) in making its determination to                     exclude    his   second       income.         Nelson provides no

meaningful argument, citation to the record, or legal authority for his proposition that his annual
leave or the additional hours he, works at USPS outside of his guaranteed 15 hours per week
should         be    excluded     from his income.
                                               Accordingly, we decline to review                                this   argument.   RAP
10. 3(   a)(   5), (   6); Cowiche Canyon Conservancy, 118 Wn.2d at 809, 828.
       Finally, Nelson contends, without citing to the record, that the DCS violated his " rights
and responsibilities" when it placed a lien on his property and filed a Notice of Report to Credit
Bureaus without scheduling a hearing on reasonable cause according to RCW 26. 18. 050. Br. of
Appellant at 17. The record before us shows that the trial court made no determination regarding
the DCS'            s alleged misconduct.         Nelson fails to provide citation to the record for these findings.
Accordingly,              we     decline to     review    his   argument.      RAP      10. 3(   a)(   5), (   6);   Cowiche Canyon
Conservancy, 118 Wn.2d at 809.


                                                                     8
No. 44263 -9 -II



          Nevertheless, we may address an improperly briefed legal or factual issue if the basis for

the   claim      is   apparent.     State   v.   Young, 89     Wn.2d 613, 625, 574 P. 2d 1171 ( 1978) ( quoting


DeHear      v.                 Intelligencer, 60 Wn.2d 122, 126, 372 P. 2d 193 ( 1962) ( basis for
                  Seattle Post -


assigned error "` apparent without               further   research "')).   Furthermore, we are to interpret the Rules


of Appellate          Procedure "   liberally ... to promote justice and facilitate the decision of cases on the

merits.    Cases and issues will not be determined on the basis of compliance or noncompliance


with   these     rules except     in compelling      circumstances where        justice demands."   RAP 1. 2( a).   Such


is the case here to a limited extent.


          Nelson' s brief makes reasonably clear his challenge to the trial court' s order that he pay

postsecondary           educational support       for his   son.   The record before us on appeal is also sufficient


for our review. The rest of Nelson' s apparent claims, however, are so lacking in both legal and

factual support that we cannot address them. Accordingly, we confine our review to whether the

trial court abused its discretion when it ordered Nelson to pay postsecondary educational support

for his son; in doing so, we consider only those arguments for which we find support in the

record or in the law.




                                                                   9
No. 44263 -9 -II


                               II. POSTSECONDARY EDUCATIONAL SUPPORT FOR SON


          Nelson contends that the trial court abused its discretion in ordering him to pay

postsecondary         educational support           for his   son4 because ( 1) postsecondary educational support is

not mandatory, and ( 2) an order requiring him to pay postsecondary educational support would

cause him a financial hardship. We disagree.

                                                     A. Standard of Review


          The trial court has broad discretion to order support for postsecondary education.

Childers       v.   Childers, 89 Wn.2d 592, 601, 575 P. 2d 201 ( 1978);                          see also In re Marriage of

Newell, 117 Wn.            App.    711, 718, 72 P. 3d 1130 ( 2003);        In re Marriage ofKelly, 85 Wn. App. 785,

795, 934 P. 2d 1218 ( 1997).              A trial court abuses that discretion when its decision is manifestly

unreasonable          or   based   on untenable grounds or reasons.              In re Marriage of Fiorito, 112 Wn.

App. 657,       664, 50 P. 3d 298 ( 2002);          Newell, 117 Wn. App. at 718.




4 Nelson argues that the trial court abused its discretion in ordering him to pay postsecondary
educational support for his son and his daughter. Although the November 12, 2012 child support
order required Nelson to pay postsecondary educational support for both children, the record
shows that Acker petitioned for postsecondary educational support for only the son; and the
August 3,  2012 modification hearing focused on the appropriateness of awarding only this
support. Apparently the trial court had previously considered the appropriateness of ordering .
postsecondary educational support for the daughter, the older child, and was simply reiterating
that   earlier      decision in its November 12, 2012              child support order when             it   stated, "   With respect
to [ the daughter], he' ll         continue    to   make      those payments   just   as   he'   s   been," RP    at   36,   and, "   One
 child]   is   about       to finish, however,       so   the obligation   with respect      to [ his daughter] is —is finite
now."     RP at 33.
          The record on appeal, however, does not contain a report of proceedings for a hearing
during which the trial court determined the appropriateness of postsecondary educational support
for the daughter           or an order   for   such child support.         Without the trial record, we cannot review
challenged evidence in the context of the rest of the evidence presented. Allemeier, 42 Wn. App.
at 473.  An insufficient record on appeal generally precludes our review of the alleged errors.
Bulzomi, 72 Wn. App. at 525. Accordingly, we decline to review whether the court abused its

discretion in awarding postsecondary educational support for the daughter.

                                                                   10
No. 44263 -9 -II



                    B. Findings Support Postsecondary Educational Support Award

                                             1.   RCW 26. 19. 090( 2) factors


       RCW 26. 19. 090( 2) gives the trial court discretion to determine whether to order support


for postsecondary educational expenses, and it provides a non -
                                                              exhaustive list of factors a trial

court can consider:




       The court shall exercise its discretion when determining whether and for how long
       to award postsecondary educational support based upon consideration of factors
       that include        but   are not    limited to the         following:        Age of the child; the child' s
       needs; the expectations of the parties for their children when the parents were
       together; the        child' s   prospects,         desires,      aptitudes,    abilities or disabilities; the
       nature of the postsecondary education sought; and the parents' level of education,
       standard of living, and current and future resources. Also to be considered are the
        amount and type of support that the child would have been afforded if the parents
       had stayed together.


RCW 26. 19. 090( 2).


        The    record       before     us    on     appeal     supports       the     trial    court' s   conclusion   that   the


postsecondary     educational support             award     was appropriate.         The trial court reviewed evidence of


the son' s enrollment at Montana State University and considered his age, his tuition and room

and board costs, and his work study. The trial court also considered Nelson' s, Acker' s, and their

daughter' s level of education, and their expectation to provide their son with a college education:


         T] here'    history of college in your family. That' s one of the things the Court
                    s a

        looks at, is how were the children raised, were they raised in an expectation of
        going to college, is college education something the family values. In this case
        clearly     you    do.    You,      yourself,       have   a    college   education.        Your ex -
                                                                                                            wife has
        something         of a college      education. [       Your daughter] is going to be a successful
        graduate of college and [ your son] has shown enough interest to at least start
        college. So we have to strike that off the list.

        If   you were —      if everybody was blue collar and the kids were raised with the
        expectation        they   wouldn'     t   go   to    college,     that    would       be different.   It is not
        mandatory, but I am going to rule that [ your son] be given money.



                                                                   11
No. 44263 -9 -II



RP at 22.


         We presume that the trial court considered all evidence before it in fashioning an order on

postsecondary     educational expenses.                Kelly, 85 Wn. App.       at   793. Although the trial court did not


make extensive findings on the record as to each factor, RCW 26. 19. 090 sets forth no

requirement    that the trial      court   explicitly       consider    the   factors   on   the   record.   In re Marriage of

Morris, 176 Wn.         App.    893, 906, 309 P. 3d 767 ( 2013);               In re Marriage of Cota, 177 Wn. App.

527, 537, 312 P. 3d 695 ( 2013).                     Moreover, the record before us shows that the trial court


properly considered the RCW 26. 19. 090( 2) factors.

                                                     2. Nelson' s ability to pay

         Nelson next contends that the trial court abused its discretion in ordering him to pay

postsecondary      education       support          because this   order would        cause    him financial    hardship.   To


support his contention, he cites Golay v. Golay, in which the Washington Supreme Court noted

that an order requiring a divorced father to pay for his daughter' s college education should be
                                                5
based   upon   his "`   station   in life. "'        Br. of Appellant at 6 ( quoting Golay v. Golay, 35 Wn.2d 122,

123 -24, 210 P. 2d 1022 ( 1949)).                   In reversing the trial court' s modified child support order, the

Supreme Court considered that the father could " scarcely spare any money from his own needs."

Golay,   35 Wn.2d       at   124. Such is not the case here, however.




5 Nelson cites this case and makes his related argument in the facts section of his brief, in
violation of RAP 10. 3( a)( 5).




                                                                   12
No. 44263 -9 -II



          Here, the trial       court (   1)   reviewed evidence of          Nelson' s         actual   income; ( 2) implied that,


unlike the father in Golay, Nelson had the means to contribute to his son' s college education;

and ( 3) ruled that Nelson' s financial hardship argument lacked merit. Thus, the record before us

shows that the trial court properly considered whether Nelson had the means to contribute to his

son' s college education.



          Addressing Nelson' s contention that the USPS guaranteed him only 15 hours per week,

the trial court stated:


                      Now, [ Nelson] argues that the postal service is under the gun to maybe
          even      close    offices   Nobody' s quite sure about their employment. Of
                                       down.
          course, the Court' s aware of everything in the news about that. Nevertheless, the
          way courts have to look at this is to look at whatever history has been proved by a
          preponderance and make a determination on child support based on the history.
          And the history is, he makes about $ 54, 000 a year. He did so in 2010. He did
           again in 2011.


                      Now, if     at   the     end   of   2012[ Nelson]          can prove that has been utterly
           incorrect, then perhaps the statute would allow him to move for modification, but
           in the    meantime     the only      evidence     is that that'   s   historically       what   he   makes.   And
           I' ll bet he made about that in 2009 also.


                      In any    case what      I do have is just this:           Exhibit Number 2, his             wages.   So
           the   social     security   wages are      the   ones we use,         and   that'   s$   55, 440. 46.    Fifty -
                                                                                                                          five
           four     forty forty -
                                six.       Those are his gross wages out of which you' ll calculate
           everything else.


RP   at   35 -36.    Thus, the record before us shows that the trial court properly considered Nelson' s

income as a factor under RCW 26. 19. 090( 2) and that it also properly considered the statutory

factors set forth in RCW 26. 19. 090( 2).




6 See, e. g., the trial court' s advice to Nelson that if, at the end of 2012, he could prove that he
made significantly less than the evidence at the hearing revealed, he could move to modify his
secondary education child support obligation.




                                                                  13
No. 44263 -9 -II



        We hold that the trial court did not abuse its discretion in ordering Nelson to pay

postsecondary educational support for his son. We affirm.

        A majority of the panel having determined that .this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




We concur:




                                               14